UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1377


RODNEY E. HAYS,

                  Plaintiff – Appellant,

          v.

TOWN OF GAULEY BRIDGE, WEST VIRGINIA, a West Virginia
Municipal Corporation; WILLIAM KINCAID, individually and in
his official capacity as Judge of the Gauley Bridge
Municipal Court; SEAN WHIPKEY, individually and in his
official capacity as a Town of Gauley Bridge Officer; HEATH
WHIPKEY, individually and in his official capacity as a
Town of Gauley Bridge Police Officer; CHARLES BURKHAMER,
individually and in his official capacity as a Town of
Gauley Bridge Police Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-01272)


Submitted:   July 30, 2012                    Decided:   August 14, 2012


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney E. Hays, Appellant Pro Se.      Vaughn Sizemore, BAILEY &
WYANT, PLLC, Charleston, West Virginia, for Apellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rodney    E.    Hays   appeals     the   district       court’s       order

adopting in part the recommendation of the magistrate judge and

dismissing his claims, filed pursuant to 42 U.S.C. §§                       1983 and

1985(3) (2006), alleging the denial of due process of law and

conspiracy,     and   his     state      law   claims     for     negligence       and

intentional infliction of emotional distress.                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

the disposition of these claims for the reasons stated by the

district    court.          Hays   v.     Town      of    Gauley        Bridge,    No.

2:09-cv-01272 (S.D.W. Va. Mar. 29, 2011).

            Hays’s remaining claims were tried before a jury.                        On

appeal,    he   asserts     that   the     jury’s    verdict       on    his   Fourth

Amendment claim was unsupported by the evidence.                    As he did not

object to the sufficiency of the evidence below, our scope of

review is “exceedingly confined,” and we will uphold the jury’s

verdict if it is supported by any evidence.                      Bristol Steel &

Iron Works v. Bethlehem Steel Corp., 41 F.3d 182, 187 (4th Cir.

1994).     Because    evidence     was    presented      below    to    support    the

jury’s finding of probable cause, we reject Hays’s challenge to

the jury’s verdict.

            Hays also contests as inadequate the amount of the

jury award in his favor on his Sixth Amendment claim.                              This

challenge seems to be based on the district court’s failure to

                                          3
more fully direct Hays, who proceeded without counsel, as to how

to pursue his rights during the litigative process, including at

trial.          However,    “although      pro    se    pleadings        are    construed

liberally, the district court cannot serve as de facto counsel

for     pro     se    litigants,    informing          them     of     the    appropriate

procedural steps to take during litigation.”                         GJR Inv., Inc. v.

Cnty.      of   Escambia,     132   F.3d    1359,       1369     (11th       Cir.    1998),

overruled on other grounds as recognized in Randall v. Scott,

610 F.3d 701 (11th Cir. 2010).                  Hays’s argument to the contrary

is without merit.

                Finally, Hays alleges that the district court erred in

denying Hays’s motion for sanctions pursuant to Fed. R. Civ. P.

11,   in      which    he   asserted      that    opposing       counsel       made    many

frivolous and harassing legal arguments.                      We review the grant or

denial of Rule 11 sanctions for abuse of discretion.                                American

Reliable Ins. Co. v. Stillwell, 336 F.3d 311, 321 (4th Cir.

2003).        Our review of the record discloses that the district

court did not abuse its discretion in declining to impose the

requested sanctions.

                Therefore, we affirm the judgment below.                      We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the    materials          before    the    court    and

argument would not aid the decisional process.

                                                                                    AFFIRMED

                                            4